t c memo united_states tax_court myong soo kim and sung me hwang petitioners v commissioner of internal revenue respondent docket no 17168-02l filed date myong soo kim and sung me hwang pro sese lisa m oshiro for respondent memorandum findings_of_fact and opinion marvel judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction as supplemented on the ground that respondent issued an invalid notice_of_determination concerning a collection action under sec_6330 1unless otherwise indicated all section references are to continued findings_of_fact petitioners resided in olympia washington when the petition in this case was filed on date respondent issued a final notice-- notice_of_intent_to_levy and notice of your right to a hearing the nil to petitioner myong soo kim mr kim with respect to his federal_income_tax liability for and a separate nil to mr kim and sung me hwang ms hwang with respect to their federal_income_tax liability for the nils informed petitioners of respondent’s intent to levy upon their property pursuant to sec_6331 and of their right to a hearing with the internal revenue service’s irs office of appeals appeals under sec_6330 in response petitioners submitted two forms request for a collection_due_process_hearing hereinafter sec_6330 hearing one for and one for each postmarked date respondent received the forms on date on date appeals officer geraldine h melick appeals officer melick was assigned to petitioners’ case by letter dated date appeals officer melick informed petitioners that their sec_6330 hearing requests were not continued the internal_revenue_code in effect at the time the petition in this case was filed and all rule references are to the tax_court rules_of_practice and procedure timely filed but that they were entitled to an equivalent_hearing when petitioners did not respond to the letter appeals officer melick sent a second letter dated date inviting petitioners to discuss their case with her petitioners also failed to respond to the second letter and no appeals hearing was conducted on date appeals issued a notice_of_determination concerning collection action under sec_6330 notice_of_determination sustaining the proposed levy the notice_of_determination addressed the issues raised by petitioners in protesting the levy stated that the levy was necessary to ensure efficient collection_of_taxes and confirmed that the irs had met the requirements of the applicable laws and administrative procedures it also clearly stated that it was petitioners’ legal notice_of_determination as required_by_law furthermore the notice_of_determination informed petitioners that if they wanted to dispute the determination in court they had to file a petition with the united_states tax_court for a redetermination within days from the date of this letter or by date on date petitioners mailed a letter in an envelope addressed to the clerk united_states tax_court which we filed on date as petitioners’ imperfect petition because the imperfect petition did not meet the requirements of rule b we ordered petitioners to file a proper amended petition by date on date petitioners’ amended petition was filed on date respondent’s answer was filed on date respondent’s motion to dismiss for lack of jurisdiction was filed in the motion respondent alleged for the first time that the notice_of_determination was invalid petitioners objected to respondent’s motion on date respondent’s supplement to his motion to dismiss for lack of jurisdiction was filed on date we held a hearing on respondent’s motion in seattle washington petitioners and counsel for respondent appeared and were heard i collection by levy in general opinion sec_6331 provides that if any taxpayer liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the secretary is authorized to collect such tax by levy upon the taxpayer’s property sec_6331 provides that at least days before enforcing collection by way of a levy the secretary is obliged to provide 2the amended petition is dated date and the parties do not dispute its timeliness 3we shall refer to the motion to dismiss as supplemented as the motion in this opinion the taxpayer with a written notice of his intent to levy and of the administrative appeal available to the taxpayer sec_6331 sec_6330 requires the secretary to send written notice to the taxpayer of his right to request a hearing with appeals sec_6330 hearing before a levy is made sec_6330 provides that the prescribed notice must be provided not less than days before the day of the first levy and sec_6330 provides that the notice must inform the taxpayer that he has the right to request a sec_6330 hearing during the 30-day period under sec_6330 see sec_301_6330-1 q a-c3 proced admin regs the taxpayer’s request for the sec_6330 hearing must be submitted in writing sec_301_6330-1 q a-c1 proced admin regs if the written request is properly addressed with postage prepaid and is postmarked within the applicable 30-day response period in accordance with sec_7502 the request will be considered timely even if it is not received by the irs office that issued the notice until after the 30-day response period sec_301_6330-1 q a-c4 proced admin regs if a sec_6330 hearing is conducted the taxpayer may raise any relevant matter set forth in sec_6330 at the hearing and the appeals officer shall make a determination as to those matters sec_6330 appeals will issue its determination in the form of a notice_of_determination setting forth its findings and decisions sec_301_6330-1 q a-e8 proced admin regs when appeals issues the notice_of_determination the taxpayer ha sec_30 days following the issuance to file a petition for review of the determination with this court or a federal district_court as may be appropriate sec_6330 a taxpayer who fails to timely request a sec_6330 hearing is not entitled to a sec_6330 hearing but may nevertheless request an administrative hearing with appeals that is referred to as an equivalent_hearing sec_301 i proced admin regs see also sec_301_6330-1 q a-c7 proced admin regs the equivalent_hearing generally follows appeals’s procedures for a sec_6330 hearing and appeals will consider the same issues it would have considered at a sec_6330 hearing on the same matter sec_301_6330-1 and q a-i1 proced admin regs rather than issue a notice_of_determination after an equivalent_hearing however appeals will issue a decision letter sec_301_6330-1 proced admin regs a decision letter generally contains the same information required to be in a notice_of_determination except that it ordinarily states in regard to most issues that a taxpayer may not seek judicial review of the decision 119_tc_252 see also sec_301_6330-1 q a-i4 and i5 proced admin regs if the court has general jurisdiction over the type of tax involved a valid notice_of_determination and a timely filed petition are the only requirements for the exercise of its jurisdiction under sec_6330 117_tc_159 117_tc_122 sec_6330 does not authorize judicial review of an appeals decision made with respect to an equivalent_hearing and the absence of a determination by appeals is grounds for dismissal of a petition that purports to be based on sec_6330 116_tc_255 114_tc_492 sec_301_6330-1 q a-i5 proced admin regs ii the parties’ contentions the parties do not dispute that the court has general jurisdiction over the federal income taxes involved and respondent concedes that the petition was timely filed respondent contends however that the notice_of_determination was issued in error and is invalid because petitioners did not 4this court generally has jurisdiction over income gift and estate_tax cases for purposes of sec_6330 see sec_6211 sec_6213 sec_6214 116_tc_60 115_tc_329 115_tc_324 114_tc_176 timely request a sec_6330 hearing that the hearing that was offered petitioners was an equivalent_hearing and not a sec_6330 hearing and that respondent should have issued a decision letter instead of a notice_of_determination respondent argues that even if appeals erroneously issued a notice_of_determination to a taxpayer who filed his her hearing request late the mere fact the taxpayer was issued a notice_of_determination cannot confer jurisdiction on the tax_court any more than a decision letter issued to the taxpayer can deprive the court of jurisdiction under sec_6330 although petitioners object to respondent’s motion they do not specifically contend that the notice_of_determination is valid instead petitioners argue that their case should not be dismissed and they challenge the existence and amounts of the income_tax liabilities underlying the notice_of_determination iii analysis a jurisdiction respondent relies on craig v commissioner supra to support his argument for dismissal in craig the taxpayer timely requested a sec_6330 hearing but appeals mistakenly conducted an equivalent_hearing and subsequently issued a decision letter id pincite we held that the decision contained in the decision letter constituted a determination for purposes of sec_6330 because the taxpayer’s request for a sec_6330 hearing was timely id pincite in arriving at this holding we examined both the decision letter and the timeliness of the taxpayer’s request in order to decide whether appeals had made a valid determination respondent’s reliance on craig is misplaced in craig appeals did not issue a notice_of_determination instead appeals issued a decision letter that on its face did not establish a basis for our jurisdiction as a result in order to ascertain whether appeals had made the determination required by sec_6330 we examined both the decision letter and the timeliness of the taxpayer’s request for a sec_6330 hearing to arrive at our conclusion that the appeals decision letter contained the determination required by sec_6330 craig does not stand for the proposition that we may look behind a facially valid notice_of_determination in response to the commissioner’s contention that the notice_of_determination was erroneously issued see lunsford v commissioner supra in lunsford we were presented with the issue of whether a facially valid notice_of_determination was sufficient to confer jurisdiction over a sec_6330 proceeding in which no sec_6330 hearing had been held before the notice_of_determination had been issued the taxpayer in lunsford had timely requested a sec_6330 hearing but no administrative hearing of any kind had been conducted id pincite appeals nevertheless issued a notice_of_determination and the taxpayer filed a timely petition id pincite in deciding whether we had jurisdiction over the resulting sec_6330 proceeding we stated that consistent with our approach in deficiency cases we would only examine the notice_of_determination to decide whether it was valid for jurisdictional purposes and that we would not look behind the notice to assess its validity id pincite see also offiler v commissioner supra pincite we further stated whether there was an appropriate hearing opportunity or whether the hearing was conducted properly or whether any of the other nonjurisdictional provisions of sec_6330 were properly followed will all be factors that we must take into consideration under sec_6330 in deciding such cases but none of these factors should preclude us from exercising our jurisdiction under sec_6330 in order to resolve the underlying dispute in a fair and expeditious manner lunsford v commissioner supra pincite accordingly we held that if appeals issues a notice_of_determination that clearly embodies the appeals officer’s determination concerning collection by way of levy and the taxpayer timely files a petition contesting the determination then regardless of whether the taxpayer was given an appropriate hearing opportunity we have jurisdiction to review the determination id pincite although neither lunsford nor craig is exactly on point the facts of this case more closely resemble those of lunsford than craig petitioners requested a sec_6330 hearing but no appeals hearing was conducted appeals then issued a notice_of_determination the notice_of_determination is valid on its face in that it was mailed to the last_known_address of petitioners it clearly contains the determination of appeals that the requirements of sec_6330 have been met and that the levy action should be sustained and it informs petitioners that they may appeal the determination to this court there is nothing in the notice_of_determination that leads us to conclude that the notice is invalid therefore regardless of whether appeals should have issued a decision letter a notice containing the determination of appeals was issued and it is this determination that triggers our jurisdiction under sec_6330 if as here we have general jurisdiction over the type of tax involved and a timely petition for review has been filed b petitioners’ claim to sec_6330 relief although we reject respondent’s argument that we must dismiss this case for lack of jurisdiction it is nevertheless apparent that petitioners are not entitled to relief under sec_6330 we shall treat respondent’s motion as a motion for summary judgment5 under rule and we shall grant respondent’ sec_5summary judgment is a procedure designed to expedite litigation and avoid unnecessary time-consuming and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues presented if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b see 98_tc_518 continued motion as recharacterized because there is no genuine issue as to any material fact and a decision may be rendered as a matter of law the undisputed relevant facts establish that petitioners failed to timely request a sec_6330 hearing within the 30-day period provided by sec_6330 sec_301_6330-1 proced admin regs respondent issued the nils on date in response to the nils petitioners submitted two forms request for a collection_due_process_hearing each of which was postmarked date respondent received the forms on date the forms were not mailed by petitioners or received by respondent within the 30-day period beginning on date sec_6330 requires a taxpayer to timely request a sec_6330 hearing sec_6330 sec_301_6330-1 and q a-c3 c5-c7 proced admin regs see also craig v commissioner t c pincite kennedy v commissioner t c pincite offiler v commissioner t c pincite petitioners did not do so sec_6330 does not authorize the commissioner to waive the time restrictions imposed therein nor does it continued affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 authorize the commissioner to lengthen or shorten the 30-day period for requesting a sec_6330 hearing 116_tc_263 n kennedy v commissioner supra pincite in this case because petitioners did not timely request a sec_6330 hearing petitioners were not entitled to such a hearing and were not offered one consequently we shall grant respondent’s deemed motion for summary_judgment iv conclusion although we deny respondent’s motion insofar as it asks us to dismiss this case for lack of jurisdiction it is clear that petitioners are not entitled to relief under sec_6330 we have treated respondent’s motion as a motion for summary_judgment and we shall grant respondent’s motion because petitioners did not timely request a sec_6330 hearing an appropriate order and decision will be entered
